DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-12, 17, and 18 in the reply filed on September 20, 2021 is acknowledged.  Claims 13-16 have been withdrawn.  Claims 1-12, 17, and 18 are currently pending and under examination.
	
	This application is a U.S. National Phase Application filed under 35 U.S.C. §371 and claims priority to International Application No. PCT/JP2018/042207, filed November 15, 2018, which claims priority under 35 U.S.C. §119 to Japanese Application No. 2017-220526, filed November 16, 2017, and Japanese Application No. 2018-116818, filed June 20, 2018.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites the limitation "the extracellular matrix protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No extracellular matrix protein is previously recited in the claims.
Claim 11 recites the limitation "the periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No periphery of the nerve cell device is previously recited in the claims.
Claim 18 recites the limitation "the wells" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  No wells are previously recited in the claims.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mammadov et al. (Neural differentiation on synthetic scaffold materials, Biomaterials Science, Vol. 1, (2013), pp. 1119-1137).
claims 1, 3, 4, and 6-8, Mammadov et al. teach numerous nerve cell devices that all include a neuron and cell scaffold, including a nerve cell device including primary motor neurons, which are neural cells derived from primary cultured cells, cultured on an electrospun PLLA nanofiber substrate, which is a fiber sheet formed of a polymeric material, and where the nanofibers have an oriented structure or a non-oriented structure (p. 1126, Left Col., Para. 2).  Additionally, Mammadov et al. teach hMSCs that differentiate into nerve cells on aligned PDMS nanogratings (p. 1126, Left Col., Para. 3 to Right Col., Line 4), which is a nerve cell device comprising a cell scaffold and neurons derived from pluripotent stem cells from a mammal.  Additionally, as the neurons cannot be separated from their properties, the neurons would necessarily form a three-dimensional structure on/in the cell scaffolds.
	With regard to claim 2, Mammadov et al. teach neural cells orienting themselves on a scaffold (p. 1125, Left Col., 2.2.3, Para. 1).  
With regard to claim 5, Mammadov et al. teach a nerve cell device including DRG neurons, cultured on an aligned, electrospun PLLA nanofiber substrate, which is a fiber sheet formed of a polymeric material, and where laminin is immobilized on, which is coating, the nanofibers (p. 1125, Left Col., 2.2.3, Para. 2; Fig. 9).  
With regard to claim 9, Mammadov et al. teach ESCs that differentiate into neurons, including GABAergic (gamma-aminobutyratergic) neurons, on aligned PUA substrates (p. 1125, Right Col., Para. 2), which is a nerve cell device comprising a cell scaffold and neurons derived from pluripotent stem cells.  


s 1, 7, 8, 10-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2008/0207900; Published 2008), as evidenced by Amazon (BD 353075 Falcon Clear Polystyrene 96 Well Cell Culture Plate, Accessed 11/17/20, Available online at: www.amazon.com/BD-353075-Polystyrene-Culture-Low-Evaporation/dp/B0090SES4M).
With regard to claims 1, 7, 8, 11, 17, and 18, Kimura et al. teach neuronal cells derived from rat brains, the cells seeded into a well of a poly-L-lysine coated 96 well polystyrene culture vessel (Para. 394), which is a nerve cell device comprising a cell scaffold (individual well), and primary cultured neurons derived from a mammal.  The 96 well polystyrene culture vessel utilized by Kimura et al. is the Falcon catalog #35-3075 96 well polystyrene culture vessel (Para. 394).  Referring to this polystyrene culture vessel as pictured in the Amazon evidentiary reference, each of the 96 individual wells is a cell scaffold, the outer ridge around each well is a frame for holding the periphery of the nerve cell device, and the overall 96 well polystyrene culture vessel is a nerve cell mounting dish/plate comprising the nerve cell device, including in at least one well in the 96 well plate, which is a multi-well plate having a plurality of wells.   
With regard to claim 10, Kimura et al. teach that the neurons are seeded onto the scaffold at a density of 5x105 cells/cm2 (Para. 394), which is fully encompassed within 1x104 to 4x106 cells/cm2.
With regard to claim 12, as noted above, the 96 well polystyrene culture vessel utilized by Kimura et al. is the Falcon catalog #35-3075 96 well polystyrene culture vessel (Para. 394).  Referring to this polystyrene culture vessel as presented in the Amazon evidentiary reference, this plate measures 128mm long by 86 mm wide.  There are 96 wells in this plate, where each individual well is the nerve cell device, and the surrounding, circular outer ridge of each well is a frame that is see Amazon), the frame (outer ridge of each well) has a longitudinal length x a lateral length of about 10mm x 10mm, which is fully encompassed within 2mm x 2mm to 15mm to 15mm.  


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653